UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1400


THOMAS GREEN,

                  Plaintiff – Appellant,

             v.

TIMOTHY MCNAIR GEORGE, Police Officer of the Latta Police
Department; BOBBY LEE JONES, Police Officer of the Latta
Police Department,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cv-01678-TLW)


Submitted:    July 30, 2009                 Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Green, Appellant Pro Se.         Douglas Charles Baxter,
RICHARDSON, PLOWDEN & ROBINSON, PA, Myrtle Beach, South
Carolina, Mason Abram Summers, RICHARDSON, PLOWDEN & ROBINSON,
PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas    Green   appeals        the     district   court’s     order

accepting     the    recommendation     of     the     magistrate   judge     and

granting Defendants’ summary judgment motion and denying Green’s

motion for judgment as a matter of law in Green’s 42 U.S.C.

§ 1983 (2006) civil rights action.             We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.                  Green v. George, No.

4:07-cv-01678-TLW (D.S.C. Mar. 5, 2009).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                      2